DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-18, 20-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fick [US 5931882].
Claim 1: Fick teaches a prescriptive seed treatment method (recipe) [abstract, col 5, ln 30-50, col 3, ln 30-35] comprising providing a planter [col 4, ln 30] and seed, and seed-applied substance [abstract], calculating a location where the seed will be planted by the planter [Fig. 2, col 3, ln 26-40]; selecting based at least in part on a condition a combination of seed and seed-applied substance to plant at the location [col 2, ln 40-49, col 3, ln 16-34, col 5, ln 30-42]; generating the combination of the seed and seed-applied substance prior to the combination being planted at the location [col 5, ln 53-57; col 7, ln 9-12] and planting the combination of the seed and seed-applied substance [col 9, ln 48-65; col 11, ln 39-49].
providing a substance receptacle, a substance flow path, a seed flow path and a substance applicator [Fig. 2; col 5, ln 53-60]; (b) delivering the amount of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator [Fig. 2, col 5, ln 53 to col 6, ln 15]; and (c) using the substance applicator to apply the amount of the seed-applied substance to the seed within the seed flow path [col 6, ln 54 to col 7, ln 18; Fig. 2].
Claim 3: Fick teaches the method includes generating different combination of seed and seed-applied substance prior to planting and a combination of seed and seed-applied substance can be selected and delivered to a desired location to be planted [Fig. 2, col 5, ln 30 to col 6, ln 15 and col 6 ln 54 to col 7, ln 18]. Fick also teaches providing a plurality of seed receptacles, wherein at least two of the plurality of seed receptacles contains a different combination of seed and seed-applied substance and placing the different combinations into at least plurality of seed receptacles [col 2, ln 41-50; col 3, ln 9-12; col 5, ln 53-57; col 7, ln 1-12, col 9, ln 40-57].
Regarding Claim 4, Fick teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting at least one of a seed type or type of seed-applied substance (col 5, In 30-42).
Regarding Claim 5, Fick teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting a seed type (col 5, In 30-42; col 5, In 53 to col 6, In 15).
Regarding Claim 7, Fick discloses the method of Claim 1 wherein the combination of seed and seed-applied substance varies based at least in part on one of the following: a type of the seed, a type of the seed-applied substance, and an application rate of the seed-applied substance (col 3, In 16-34; col 5, In 30-42).
Regarding Claim 8, Fick discloses the method of Claim 1 wherein a controller can be used to calculate the location where the seed will be planted by the planter, select, based at least in part on the condition the 
Regarding Claim 9, Fick discloses the method of Claim 2 further comprising the steps of: providing a seed receptacle, a seed delivery tube, a seed hopper, a seed meter, and a seed drop tube; storing the seed in the seed receptacle; transferring the seed from the seed receptacles to the seed hopper via the a seed delivery tube; transferring the seed from the seed hopper to the seed meter; and delivering the seed from the seed meter to the seed drop tube (Fig 2; col 5, In 53 to col 6, In 15; col 6, In 54 to col 7, In 18).
Regarding Claim 10, Fick discloses the method of Claim 9 wherein the seed-applied substance is applied to the seed proximate to the seed drop tube (Fig 2; col 5, In 53 to col 6, In 15; col 6, In 54 to col 7, In 18; from the line mixing device 30 through the booms 12 and spray or injection conduits/dispensing nozzles 14).
Regarding Claim 11, Fick discloses the method of Claim 9 wherein the seed-applied substance is applied to the seed proximate to at least one of the following: the seed delivery tubes, the seed receptacles, the seed hopper, and the seed meters (Fig 2; col 5, In 53 to col 6, In 15; col 6, In 54 to col 7, In 18; from the in line mixing device 30 through the booms 12 and spray or injection conduits/dispensing nozzles 14).
Regarding Claim 13, Fick discloses the method of Claim 3 wherein the step of selecting a seed receptacle from the plurality of seed receptacles containing a selected combination of seed and seed-applied substance further comprises: inputting a list of the different combinations associated with the at least two of the plurality of seed receptacles into a control system (col 2, In 58 to col 3, In 3; col 3, In 17-39); and wherein the control system identifies the seed receptacle having the selected combination of seed and seed-applied substance (Fig 2; col 3, In 9-12; col 5, In 30-42; col 5, In 53 to col 6, In 15; col 6, In 54 to col 7, In 18).
Regarding Claim 14, Fick discloses the method of Claim 2 wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: providing a metering device; and metering the amount of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator with the metering device (flow meter 34).

Regarding Claim 16, Fick discloses the method of Claim 3 wherein the step of delivering the selected combination of seed and seed-applied substance from the selected seed receptacle further comprises at least two of the following: providing a metering device and a timing mechanism; metering flow of the selected combination of seed and seed-applied substance from the one of the plurality seed receptacles with the metering device; and calculating, with the timing mechanism, a time for the selected combination of seed and seed-applied substance to be delivered from the one of the plurality of seed receptacles and planted by the planter (col 3, In 7 to col 6, In 25; col 9, In 32 to col 10, In 21).
Regarding Claim 17, Fick discloses a method for seed treatment on a planter, the method comprising the steps of: providing the planter having a seed receptacle having a seed, a substance receptacle having a seed-applied substance, a substance flow path, a seed flow path, and a controller (Fig 2; col 6, In 54 to col 7, In 18); determining an amount of the seed-applied substance to be applied to the seed during operation of the planter with the controller (col 3, In 6-39); transferring the seed-applied substance from the substance receptacle into the substance flow path (col 5, In 30 to col 6, In 25); transferring the seed from the seed receptacle into the seed flow path (col 5, In 30 to col 6, In 25); and applying the seed-applied substance to the seed within the seed flow path, wherein the amount of the seed-applied substance is based, at least in part, on the condition (col 7, In 9-18).
Regarding Claim 18, Fick discloses the method of Claim 2 further comprising the steps of: providing a mixer in fluid communication with the substance receptacle and the substance flow path; and mixing the seed-applied substance prior to the seed-applied substance being applied to the seed (col 7, In 9-13).
Regarding Claim 20, Fick discloses the method of Claim 18 further comprising the steps of: providing a seed meter configured to receive the seed from the seed hopper and transfer the seed further through the seed 
Regarding Claim 21, Fick discloses the method of Claim 17 further comprising the step of: adjusting a mixture ratio of the seed-applied substance during operation of the planter (col 9, In 35-39).
Regarding Claim 22, Fick discloses the method of Claim 17 further comprising the step of: providing a substance applicator in fluid connection with the substance receptacle, the substance applicator adapted to prescriptively treat the seed (Fig 2; col 6, In 54 to col 7, In 18).
Regarding Claim 23, Fick discloses the method of Claim 22 wherein the substance applicator is associated with at least one of: a) a mixer in fluid communication with the substance receptacle and the substance flow path; b) a seed hopper configured to receive the seed from the seed receptacle; c) a seed meter configured to receive the seed from the seed hopper and further transfer it through the seed flow path; and d) the seed drop tube (Fig 2; col 6, In 54 to col 7, In 18).
Regarding Claim 24, Fick discloses the method of Claim 18 further comprising the steps of: providing a seed drop tube that is part of the seed flow path; transferring the seed into the seed drop tube; and applying the seed-applied substance to the seed proximate to or within the seed drop tube (Fig 2; col 6, In 54 to col 7, In 18; spray or injection conduits/dispensing nozzles 14).
Regarding Claim 25, Fick discloses the method of Claim 3 wherein the different combination of seed and seed-applied substance comprises different types of seed-applied substances in the at least two of the plurality of seed receptacles (Fig 2; col 3, In 8-12; col 6, In 54-60).
Regarding Claim 26, Fick discloses the method of Claim 2 wherein the amount of the type of the seed-applied substance to be applied to the seed is either: always the same amount of seed-applied substance; or only either one specific amount of seed-applied substance or no amount of the seed-applied substance (col 3, In 16-34).
Regarding Claim 27, Fick discloses the method of Claim 2 wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting a type of the seed-applied substance to be applied to the seed (col 3, In 16-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fick as applied to claim 1 above, and further in view of Wendte [US 20150223391].
Teaching of the prior art is aforementioned, wherein Fick teaches the method includes generating different combination of seed and seed-applied substance prior to planting and a combination of seed and seed-applied substance can be selected and delivered to a desired location to be planted [Fig. 2, col 5, ln 30 to col 6, ln 15 and col 6 ln 54 to col 7, ln 18]. However, in the event that Fick does not appear to teach providing a plurality of seed receptacles, wherein at least two of the plurality of seed receptacles contains a different combination of seed and seed-applied substance and placing the different combinations into at least plurality of seed receptacles. Wendte is provided.
Claim 3: Wendte teaches providing a plurality of seed receptacles, wherein at least two of the plurality of seed receptacles contains a different combination of seed and seed-applied substance and placing the different combinations into at least plurality of seed receptacles [0043-0044]. It would have been obvious to one of ordinary skill in the art to provide different combinations of seed and seed-applied substance into the seed receptacles since Wendte teaches such arrangement increases efficiency of the planting operation [0005-0008].
Regarding Claim 4, Fick teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting at least one of a seed type or type of seed-applied substance (col 5, In 30-42).
Regarding Claim 5, Fick teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting a seed type (col 5, In 30-42; col 5, In 53 to col 6, In 15). Wendte also teaches selecting a seed type [0043-0044].
Claim 6, Wendte teaches the different combination of seed and seed-applied substance comprises different seed types and different types of seed applied substances (different prescription) in the seed receptacles [0043-0044]. 

Regarding Claim 8, Fick discloses the method of Claim 1 wherein a controller can be used to calculate the location where the seed will be planted by the planter, select, based at least in part on the condition the combination of seed and seed-applied substance to plant at the location, generate the combination of the seed and seed-applied substance prior to the combination being planted at the location, or plant the combination of seed and seed-applied substance (col 2, In 13-48; col 2, In 58 to col 3, In 3; col 3, In 16-34; col 5, In 30-42).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fick as applied to claim 3 above, and further in view of Bender [US 5915313]. 
Regarding Claim 6, Fick does not specifically disclose the method of Claim 3 wherein the different combination of seed and seed-applied substance comprises different seed types and different types of seed-applied substances in the at least two of the plurality of seed receptacles. However, Bender discloses different seed types in the at least two of the plurality of seed receptacles (col 3, In 16-32). It would have been obvious to a person of ordinary skill in the art to include different seed types of Bender in the two or more storage reservoirs of Fick in order to selectively dispense multiple seed types, as suggested by Bender (col 3, In 33-43), because Fick and Bender are directed to seed treatment methods and systems.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fick as applied to claims 2 and 17 above, and further in view of Knake [US 4356934]. 
Regarding Claim 12, Fick does not specifically disclose the method of Claim 2 wherein the substance applicator comprises a nozzle to spray the seed-applied substance onto the seed as the seed passes through the seed flow path. However, Knake discloses a substance applicator comprising a nozzle to spray the seed-applied substance onto the seed as the seed passes through the seed flow path (col 5, In 21-26). It would have been obvious to a person of ordinary skill in the art to replace the in line mixing 
Regarding Claim 19, Fick does not specifically disclose the method of Claim 17 further comprising the steps of: providing a seed hopper configured to receive the seed from the seed receptacle; transferring the seed into the seed hopper; and applying the seed-applied substance to the seed within the seed hopper. However, Knake discloses spray treating seed as it enters the planter seed hopper (col 1, In 20-43). It would have been obvious to a person of ordinary skill in the art to apply the substance to the seed within the seed hopper to avoid dusting, because Fick and Knake are directed to seed treatment methods and systems.
Response to Arguments
35 USC 112 second paragraph rejection of claim 17 is withdrawn due to applicant’s amendment. 
Applicant's arguments filed 10/30/20 have been fully considered but they are not persuasive. Applicant’s arguments that the prior art fails to teach all the claimed limitation were not persuasive and support can be found in the aforementioned 103 rejections.

Conclusion
Claims 1-27 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715